      Case 1:20-cv-00178-LG-RPM Document 15 Filed 12/01/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION



DAVID EUBANKS, #432609                                                 PLAINTIFF

v.                                                CAUSE NO. 1:20cv178-LG-RPM

HARRISON COUNTY JAIL, ET AL.                                        DEFENDANTS


                                  FINAL JUDGMENT

      For the reasons stated in the Order of Dismissal entered this date, this case

is dismissed without prejudice.

      SO ORDERED AND ADJUDGED this the 30th day of November, 2020.


                                             s/   Louis Guirola, Jr.
                                             LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE
